W. SHARP, Judge.
Owens appeals from the trial court’s summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
This is Owens’ fourth such motion. It raises the issue of whether Owens’ guilty plea in the criminal proceedings below (related to this collateral attack on his judgment and sentence) was voluntary. He fails to allege or state why this issue could not have been raised in his prior motions and none is apparent on this record. Accordingly, this motion is successive and improper.
We admonish Owens that additional collateral attacks on his judgment and sentence, which are like this one, successive and improper, will expose him to forfeiture of gain time. Tillery v. State, 705 So.2d 722 (Fla. 5th DCA 1998). See O’Brien v. State, 689 So.2d 336 (Fla. 5th DCA), rev. denied, 697 So.2d 511 (Fla.1997).
AFFIRMED.
COBB and HARRIS, JJ., concur.